Citation Nr: 0937328	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-03 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2. Entitlement to service connection for mild osteoarthritis 
of the bilateral hips, to include as secondary to 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Seattle, Washington, which in pertinent part denied 
service connection for degenerative disc disease of the 
lumbar spine and a bilateral hip strain with arthritic 
changes in the hip joints.  The Board remanded this case in 
November 2006.  It returns now for appellate consideration.

In May 2006, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

Subsequent to the issuance of the August 2009 supplemental 
statement of the case (SSOC), the Veteran submitted an August 
2009 statement in support of his claim.  This statement, 
which describes the history of his claimed back disability, 
is essentially duplicative of the arguments already advanced 
by the Veteran and his representative.  The Board concludes 
that there is no prejudice to the Veteran by the Board's 
consideration of the issue presently on appeal without first 
remanding it to the Agency of Original Jurisdiction (AOJ).  
See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

The Board has recharacterized the issue of service connection 
for a bilateral hip strain with possible arthritic changes, 
as reflected above, to more accurately represent the 
Veteran's claim.




FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his degenerative disc disease 
of the lumbar spine is related to active military service.

2. The preponderance of the evidence fails to establish that 
mild osteoarthritis of the bilateral hips had its onset in 
service or manifested within one year of service separation, 
is otherwise related to his active military service, or is 
etiologically related to a service-connected disability.


CONCLUSIONS OF LAWS

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1132, 1137, 1153, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).

2. Mild osteoarthritis of the bilateral hips was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been so incurred, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in June 2003 and November 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claims, including the requirements of 
secondary service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claims, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claims with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequently, the Veteran's 
claims were readjudicated in an August 2009 supplemental 
statement of the case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service personnel records, service 
treatment records and VA medical records are in the file.  
Social Security Administration records have also been 
associated with the file.  Additionally, an attempt was made 
to obtain inpatient treatment records from the VA Medical 
Center (VAMC) in Miami, Florida concerning the Veteran's back 
surgery in the 1970s.  The response from the Miami VAMC 
indicated that the requested medical records could not be 
located, and the Veteran was notified accordingly in the 
August 2004 RO rating decision.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in July 2009 to 
obtain an opinion as to whether his back and hip conditions 
can be directly attributed to service.  Also of record is an 
August 2003 general medical examination report and a December 
2006 medical opinion.  The Board finds these VA opinions, 
particularly the July 2009 examination report, to be 
comprehensive and sufficient in addressing the matter of 
nexus.  In this regard, it is noted that the examiner at the 
July 2009 examination reviewed the Veteran's claims file and 
medical records prior to the examination, and provided a 
summary of the relevant findings therein.  The opinion 
rendered by the examiner is supported by objective and 
clinical findings.  The Board, therefore, concludes that the 
July 2009 examination report is adequate upon which to base a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  This presumption attaches only where there has 
been an induction examination in which the later-complained-
of disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  The law further provides that the burden to rebut 
the presumption and show no aggravation of a pre-existing 
disease or disorder during service lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, after having 
determined the presence of a preexisting condition, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).



a. Lumbar spine

The Veteran contends that he has a back disability that was 
aggravated by active service.  For the reasons that follow, 
the Board concludes that service connection is warranted.

As an initial matter, the Board notes that medical evidence 
establishes that the Veteran has a current disability of the 
lumbar spine.  Social Security Administration records 
indicate that he has been awarded disability benefits for 
"disorders of back (discogenic, degenerative)."  VA 
treatment records show that the Veteran has been treated for 
low back pain with radiculopathy and that he has a history of 
back surgery in 1976, along with a history of sciatica.  The 
Veteran's low back disability was confirmed at August 2003 
and July 2009 VA examinations, and diagnosed as degenerative 
disc disease of the lumbar spine.  A July 2003 MRI study 
demonstrated moderate multilevel disc degeneration 
predominantly in the lower lumbar spine, a small right 
lateral disc protrusion at L4-L5 without neural foraminal or 
central canal narrowing, L5-S1 scarring surrounding left S1 
nerve root without central canal or neural foraminal 
narrowing, and probable L5 laminotomy.  X-rays at the July 
2009 examination revealed multiple levels of disc 
degeneration at L4-L5 and L5-S1 and articulation facets of 
spondylosis at L3 through S1.  Based on the foregoing, the 
Board finds that there is medical evidence of a current 
disability, thereby satisfying the first element of service 
connection.  

The inquiry that follows is whether there is evidence of an 
inservice incurrence or aggravation of a disease or injury.  
A review of the Veteran's service treatment records reveals 
that his spine was noted as normal upon clinical evaluation 
at the October 1969 induction examination and that the 
Veteran was found to be acceptable for enlistment.  In this 
regard, the Veteran's disability was not documented upon 
entry into service.  Although a history of back trouble and a 
1969 back operation was reported by the Veteran, this it in 
itself does not constitute a notation of a preexisting 
condition.  See 38 C.F.R. § 3.304(b)(1); Paulson, supra; 
Crowe, supra.  Applying the pertinent legal criteria to the 
facts herein, because a back disability was not noted on the 
examination report at the time of enlistment, the presumption 
of sound condition attaches in this case.  See 38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  

As explained above, the presumption of sound condition for 
disorders not noted on the entrance examination report can be 
rebutted only by a showing of clear and unmistakable evidence 
both that the low back disability existed prior to service 
and that the low back disability was not aggravated by 
service.  VAOPGCPREC 3-2003; Cotant, 17 Vet. App. at 116.  
With respect to the first "prong" of this test, the Board 
finds that there is clear and unmistakable evidence that the 
Veteran's low back disability existed prior to service.  Pre-
service medical records demonstrate that the Veteran was 
hospitalized in August 1969 for a possible herniated disc.  A 
six-month history of left sciatica was reported.  It was also 
noted that two months prior to the onset of the symptoms, the 
Veteran had been involved in a motor vehicle accident.  A 
lumbar myelogram revealed very minimal questionable 
flattening of the left L5-S1 root sleeve.  Given the dramatic 
impairment of straight leg raising on the left, the 
impression was possible herniated disc, and surgery was 
recommended.  At the time, the Veteran declined surgery.  In 
addition, a February 1970 Medical Board Proceeding 
recommended that the Veteran be separated from military 
service for his low back pain with possible herniated nucleus 
pulposus.  It was specifically noted that this condition 
existed prior to service.  

Having determined that the Veteran's low back disability did 
exist prior to service, the Board must now consider the 
second "prong" of the test, that is, whether there is clear 
and unmistakable evidence that his disability was not 
aggravated by service.  The Veteran contends that his 
preexisting back condition was aggravated in service on a 
confidence course run during the seventh week of basic 
training.  See Travel Board hearing transcript, May 2006; 
Veteran's statement, August 2009.  Service personnel records 
indicate that the Veteran was sent to Fort Lewis, Washington 
on December 6, 1969 to commence basic training.  Service 
treatment records show that the Veteran was seen at the 
Medical Processing Building on December 14, 1969 for a 
possible herniated disc.  It was noted that a myelogram had 
been performed in September and surgery recommended by a 
neurosurgeon.  It was also noted that the Veteran was going 
to be evaluated for retention.  On December 16, 1969, the 
Veteran was treated at Madigan General Hospital with 
complaints about his back.  He reported that his back had 
been troubling him since before entering the Army.  It was 
noted that the Veteran had a significant radicular component 
in the left leg, decreased flexion, spasm bilaterally at the 
lumbar area, 2+ reflexes, good strength, and no atrophy.  On 
February 3, 1970, the Veteran was placed on limited duty 
status due to a painful left leg and back, pending a Medical 
Board proceeding.  The orders entailed no crawling, stooping, 
running, jumping, prolonged standing, or prolonged marching.  
At the February 11, 1970 Medical Board Proceeding, it was 
noted that the Veteran's low back pain with possible 
herniated nucleus pulposus existed prior to service and had 
not been aggravated by active duty.  At the February 12, 1970 
separation examination, the Veteran's low back pain with 
possible herniated nucleus pulposus L-3 was documented.  The 
Report of Medical History form showed a history of back 
trouble existed prior to service.  The evidence of record 
indicates that the Veteran subsequently underwent a 
laminectomy at the L5-S1 for a bulging disc in 1976 at the VA 
Medical Center in Miami.  

The issue of aggravation is addressed in a December 2006 VA 
medical opinion and July 2009 VA examination report.  The 
December 2006 opinion, following a comprehensive review of 
the claims file, explained that the natural history of a 
lumbar radiculopathy includes some variability in symptoms 
that can wax and wane based on activities, and that this was 
the case with the Veteran from the initial onset of his 
symptoms through six months later in August 1969 and within 
10 days of beginning basic training.  The examiner noted that 
it was therefore not surprising that the Veteran would have 
another flare up, as mentioned during his seventh week of 
basic training.  He explained that this flare up during 
service was a natural progression of the disease process and 
would just as likely have happened outside the service had he 
done any other physical activity.  The examiner concluded 
that it was less likely as not that the Veteran's current 
condition was caused by or permanently aggravated by his 
inservice activities.  Rather, the Veteran's current 
condition represented the natural progression of a 
preexisting low back condition.  

At the July 2009 VA examination, the examiner observed that 
the Veteran had, in his private medical records, a diagnosis 
of degenerative disc disease sciatica and radiculopathy that 
was as likely as not made prior to entering service.  It was 
noted that such a case today would have required a waiver 
which most services would not grant.  The examiner explained 
that the disc disease incurred by the Veteran during basic 
training was apparently chronic and not just a flare up 
because it lasted until 1977 when he had surgery by VA.  The 
examiner noted that while it was difficult to quantify how 
much or what percentage of disability increase occurred given 
the lack of records following exacerbation, it was as likely 
as not (50%) aggravated to a considerable extent, and that it 
did not appear to be a natural progression.  

After a thorough review of medical evidence of record, the 
Board is unable to find clear and unmistakable evidence that 
the Veteran's preexisting low back disability was not 
aggravated by service.  While the December 2006 opinion 
states that the flare up of low back symptoms during basic 
training was due to the natural progression of the disease, 
the July 2009 VA examination report states that such symptoms 
were more than just a flare up and appeared to have been 
aggravated beyond its natural progression.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (holding that 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to the symptoms, is worsened).  The 
Board finds these two medical opinions to be equally 
probative on the question of whether the Veteran's inservice 
treatment for low back pain represented intermittent flare-
ups or a worsening of the underlying condition.  In this 
regard, the evidence is not clear and unmistakable in showing 
that the Veteran's low back disability was not aggravated by 
service.  Therefore, the presumption of sound condition is 
not rebutted.

The Board must now address the question of whether the 
Veteran's low disability was incurred in service such that 
service connection would be warranted.  Because the 
presumption of sound condition at entrance to service cannot 
be rebutted, it must be assumed as a matter of law that the 
Veteran did not have a low back disability at entry to 
service, even though this assumption was made in the December 
2006 medical opinion and the July 2009 examination report.

Since the Board must assume, as a matter of law in this case, 
that the Veteran did not have a low back disability at entry 
to service, the question confronting the Board is on what 
basis, or theory of entitlement, may the claim be considered; 
that is, must the Board now consider the claim only based on 
whether the Veteran's low back disability was incurred in 
service or may the Board still consider the claim based on 
aggravation of a preexisting disorder?  In other words, 
because the Board must assume that the Veteran was physically 
sound at entry, must the Board conclude that a low back 
disability did not exist prior to service or may the Board 
find that such a disorder was present, but not symptomatic, 
at entry to service?

Because under VAOPGCPREC 3-03 the presumption of soundness 
has not been rebutted in this case, the Board concludes that 
service connection may not be granted on the basis of 
aggravation during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; see also VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 
1153 establish independent factual presumptions, each of 
which specifies the predicate facts necessary to invoke the 
presumption and the facts that must be shown to rebut the 
presumption).  Thus, service connection should be considered 
on the basis of whether or not a low back disability was 
incurred, rather than aggravated, in service.

Here, the evidence, as discussed above, demonstrates that the 
Veteran was treated for low back pain as well as a possible 
herniated disc shortly after service entry.  Because of this 
condition, he was later placed on limited duty.  A week 
later, at a Medical Board Proceeding, the Veteran was 
recommended for discharge because of his low back pain with 
possible herniated nucleus pulposus.  This disability is 
clearly documented on his separation examination report.  
Given that the Veteran is presumed to have been in sound 
condition at entry to service and given that he was not only 
treated for but ultimately discharged due to the low back 
disability, the Board must conclude that such disability was 
incurred in service.  

As such, the Board concludes that the evidence is at least in 
equipoise as to whether the Veteran's degenerative disc 
disease of the lumbar spine is related to active service, and 
therefore, service connection is warranted.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
See 38 U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.



b. Bilateral hips

The Veteran also contends that he has a bilateral hip 
condition as a direct result of active service or as 
secondary to his low back disability.  For the reasons set 
forth below, the Board concludes that service connection is 
not warranted.

At the August 2003 VA examination, the Veteran complained of 
pain in both of his hips, but denied any sciatic pain.  
Following a physical examination, he was diagnosed with 
bilateral hip strain with possible arthritic changes in the 
hip joints.  Subsequently, at the July 2009 VA examination, 
the Veteran was found to have pain on active motion in both 
hips.  There was no evidence of ankylosis.  X-rays of the 
bilateral hips and pelvis revealed mild bilateral 
osteoarthritis, slightly more on the left side.  

With respect to service connection on a direct basis, the 
Board has reviewed the Veteran's service treatment records 
and finds them to be silent for complaints, treatment or a 
diagnosis of any hip problems.  His February 1970 separation 
examination report shows no objective findings of a 
musculoskeletal defect other than low back pain and no 
abnormal findings of the lower extremities on physical 
examination.  Moreover, the record contains no evidence of 
arthritis of the hips within one year of service separation.  
See 38 C.F.R. §§ 3.307, 3.309.  Indeed, the Veteran 
acknowledged at the May 2006 Travel Board hearing that he did 
not begin experiencing hip problems until years after 
discharge.  Accordingly, the Board finds that there is no 
competent evidence showing that the Veteran's bilateral hip 
condition had its onset in service.

After reviewing and weighing all the evidence of record, the 
Board also concludes that the medical evidence fails to 
suggest a nexus between the Veteran's bilateral hip condition 
and active service.  See Hickson, supra.  Given that there is 
no competent evidence of a disease or injury in service, no 
evidence of arthritis within one year of discharge, and no 
credible supporting evidence linking the current condition to 
service, the claim of service connection on direct and 
presumptive bases must fail.  

As discussed above, service connection has been granted for 
the Veteran's degenerative disc disease of the lumbar spine.  
The Board will now consider whether service connection for 
the Veteran's bilateral hip condition can be established as 
secondary to his low back disability.  See 38 C.F.R. § 
3.310(a).

The Veteran's claimed bilateral hip condition was addressed 
in the December 2006 medical opinion.  It was noted that 
there were no documentations in the service treatment records 
of a hip condition and that there were no recent X-rays of 
the hips.  The examiner explained that it was very common for 
the lay person to complain of "hip pain" when referring to 
pain across the buttocks and the lateral aspect of the thigh, 
and that this was a common symptom of sciatica and low back 
conditions.  He further explained that this was not a symptom 
of typical arthritis of the hips, which involves loss of 
motion across the hip with pain in the groin.  Based on the 
information available, the examiner concluded that it was 
most likely that the Veteran's complaints of a hip condition 
were symptoms related to his back condition.  

At the July 2009 examination, the examiner explained that 
most of the Veteran's symptoms were most likely related to 
his back and not his hips, that the pain pattern greatly 
favored his back, and that examination of the hips were 
mostly normal.  The examiner further noted that the Veteran 
had considerable pain that appeared to be mostly related to 
the back, but that any hip disease coupled with any back 
disease would result in a mutual aggravation of the 
conditions.  Although it appeared that a mild hip problem 
existed, the examiner opined that this was less than 50 
percent likely as not caused by the back.  

Taking into account all of the relevant evidence of record, 
the Board finds that service connection on a secondary basis 
is not warranted.  Although the examiner at the July 2009 
examination acknowledged that mutual aggravation can occur 
when there is hip disease coupled with back disease, he 
concluded that it was less likely as not that the Veteran's 
mild osteoarthritis of the hips was caused by his back 
disability.  In this case, the Veteran's complaints of hip 
pain were found to be attributed to his low back disability.  
The December 2006 medical opinion likewise finds his 
complaints of hip pain to be symptoms of his low back 
disability.  As both the December 2006 opinion and the July 
2009 examination report fail to link the Veteran's mild hip 
arthritis to his degenerative disc disease of the lumbar 
spine, secondary service connection must be denied.

The Board is mindful of the Veteran's statements regarding 
the etiology of his bilateral hip condition.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he 
experiences pain.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the etiology of his disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for mild osteoarthritis of the bilateral 
hips to include as secondary to degenerative disc disease of 
the lumbar spine.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Service connection for a mild osteoarthritis of the bilateral 
hips, to include as secondary to degenerative disc disease of 
the lumbar spine, is denied.  

____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


